Captn Joshua Scottow plaint. agt John Tinney & Richard Moore of Scarborough or either of them Defendts in an action of the case for carrying away the plaints Shallop from the sd Scarborough wth her appurtenances in the yeare. 1676. whenas the sd Scottows house, and the Country’s garrison was deserted or deliurd up unto the Enemy; which hath been to the sd plaints very great damage: . . . The Jury . . . found for the plaint. thirty pounds mony damage & costs of Court grantd thirty two Shillings
Execucion issued May: 6° 1678. [ 502 ]